Exhibit 5 OPINION RE:LEGALITY October 3, 2011 Investors Real Estate Trust Minot, North Dakota INVESTORS REAL ESTATE TRUST—FORM S-3 DATED OCTOBER 3, 2011 We have acted as special counsel to Investors Real Estate Trust, a North Dakota real estate investment trust (“IRET”), in connection with the registration of 319,184 shares of beneficial interest, no par value, of IRET (the “Shares”), as described in the Registration Statement filed on the date hereof on Form S-3 with the Securities and Exchange Commission (the “Registration Statement”).In connection with the filing of the Registration Statement by IRET, we advise you that we have examined and are familiar with the documents, trust records and other instruments relating to the organization of IRET, and the authorization and issuance of the Shares, including without limitation the Registration Statement, and the Articles of Amendment and Third Restated Declaration of Trust of Investors Real Estate Trust dated September 23, 2003, as amended September 18, 2007 (the “Declaration of Trust”). In our examination of the foregoing documents, trust records and other instruments (the “Documents”), we have assumed that: i. All Documents reviewed by us are original Documents, or true and accurate copies of original Documents, and have not been subsequently amended; ii. The signatures on each original Document are genuine; iii. Each party who executed the Documents had proper authority and capacity; iv. All representations and statements set forth in such Documents are true and correct; v. All obligations imposed by any such Documents on the parties thereto have been or will be performed or satisfied in accordance with their terms; and vi. IRET at all times has been and will continue to be organized and operated in accordance with the terms of such Documents. We have further assumed the accuracy of the statements and descriptions of IRET’s intended activities as described in the Registration Statement, and that IRET has operated and will continue to operate in accordance with the method of operation described in the Registration Statement. From our examination of said documents and records, subject to the assumptions, conditions and limitations set forth herein, it is our opinion: 1. IRET has been duly organized, and is a validly existing business trust under the laws of the State of North Dakota. 2. IRET has the power under North Dakota law to conduct the business activities described in the Declaration of Trust, and in the Registration Statement. 3. The Shares have been duly and validly authorized. 4. The Shares, once sold in the manner described in the Registration Statement, and once paid for by a purchaser, will be legally issued, fully paid and non-assessable. The opinions contained herein are limited to federal laws of the United States and the laws of the State of North Dakota.We are not purporting to opine on any matter to the extent that it involves the laws of any other jurisdiction.This opinion is rendered as of the date hereof.We assume no obligation to update such opinion to reflect any facts or circumstances which may hereafter come to our attention or changes in the law which may hereafter occur.This opinion is limited to the matters set forth herein, and no other opinion should be inferred beyond the matters expressly stated.We have not participated in the preparation of the Registration Statement and assume no responsibility for its contents. These opinions are furnished to you solely for your benefit in connection with the transactions described herein, and are not to be used for any other purpose without our prior written consent. PRINGLE & HERIGSTAD, P.C. By: /s/David J. Hogue David J. Hogue
